                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


CHARLES AMBAH,

                   Plaintiff,
                                                   Case No. 20-cv-1338-pp
      v.

TONI NIMOX,
and LONDON BOWMAN,

                   Defendants.


  ORDER GRANTING PLAINTIFF’S UNOPPOSED EXPEDITED MOTION TO
     REMAND TO STATE COURT (DKT. NO. 24), DENYING AS MOOT
  PLAINTIFF’S MOTION FOR LEAVE TO PROCEED WITHOUT PREPAYING
           FILING FEE (DKT. NO. 2) AND REMANDING CASE


      On August 13, 2020, the plaintiff filed a small claims eviction complaint

in Milwaukee County Circuit Court against Toni Nimox and London Bowman.

Dkt. No. 1-2. Defendant Nimox filed a notice of removal on August 31, 2020,

asserting that the plaintiff had raised a federal question. Dkt. No. 1. Nimox

simultaneously filed a motion for leave to proceed without prepayment of the

filing fee. Dkt. No. 2. Defendant Bowman did not join in the notice of removal

and has not filed a notice of appearance in this court.

      Eight days after Nimox filed the notice of removal, the plaintiff filed an

expedited motion to remand the case to the state court. Dkt. No. 4. The plaintiff

pointed out that the eviction action does not raise a federal question and

expressed concern that the notice of removal had been drafted by an attorney

restricted from practice in the Seventh Circuit. Id.

                                        1

           Case 2:20-cv-01338-PP Filed 09/17/20 Page 1 of 2 Document 8
      Rather than filing a brief in opposition, Nimox filed a “notice of dismissal

under Rule 41 and/or consent to removal back to state court.” Dkt. No. 6. The

next day, the plaintiff filed a letter requesting the immediate entry of a remand

order because Milwaukee County Circuit Court has scheduled a hearing for

September 30, 2020. Dkt. No. 7. The plaintiff has not requested an award of

costs or actual expenses incurred as the result of removal. See 28 U.S.C.

§1447(c). Based on Nimox’s request to remand and the absence of a federal

question, a remand is appropriate in this case.

      The court GRANTS the plaintiff’s unopposed expedited motion to remand

to the Milwaukee County Circuit Court for further proceedings. Dkt. No. 4. The

Clerk of Court shall mail the certified copy of the order to the Clerk of the

Milwaukee County Circuit Court.

      The court DENIES AS MOOT defendant Toni Nimox’s motion to proceed

without prepayment of the filing fees. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 17th day of September, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         2

         Case 2:20-cv-01338-PP Filed 09/17/20 Page 2 of 2 Document 8
